DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 02/22/2021, the Examiner rejected Claims 1 and 3 on the grounds of 35 USC 103 (Becker).
The amended claims of the instant application are directed to a multilayer steel sheet comprising: an inner layer; and a hard layer formed on at least one surface of the inner layer, wherein a content of C in the hard layer is more than a content of C in the inner layer, and a content of Mn in the hard layer is more than a content of Mn in the inner layer, a thickness of the hard layer is 20 pm or more and a total thickness of the hard layer is 2/5 or less of an entire thickness of the steel sheet, an average micro-Vickers hardness of the hard layer is 400HV or more and less than 800HV, an average micro-Vickers hardness of the inner layer is 350HV or more and is 50HV or more smaller than the average micro-Vickers hardness of the hard layer, and a screw dislocation density of the inner layer is 2.0 x 1013 m/m3 or more, each of the hard layer and the inner layer comprises, by mass%, C: 0.10 to 0.60%, Si: 0.01 to 3.00%, Mn: 1.000 to 10.00%, P: 0.0200% or less, S: 0.0200% or less, N: 0.0200% or less, 0: 0.0200% or less, Al: 0.500% or less, Cr: 2.000% or less, Mo: 1.000% or less, Ti: 0.500% or less, B: 0.0100% or less, Nb: 0.500% or less, V: 0.500% or less, Cu: 0.500% or less, W: 0.100% or less, Ta: 0.100% or less, Ni: 0.500% or less, Sn: 0.050% or less, Sb: 0.050% or less, As: 0.050% or less, Mg: 0.0500% or less, Ca: 0.050% or less, Y: 0.050% or less, Zr: 0.050% or less, La: 0.050% or less, Ce: 0.050% or less, and a balance of Fe and impurities.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to an inner layer; and a hard layer formed on at least one surface of the inner layer, wherein a content of C in the hard layer is more than a content of C in the inner layer, and a content of Mn in the hard layer is more than a content of Mn in the inner layer, a thickness of the hard layer is 20 pm or more and a total thickness of the hard layer is 2/5 or less of an entire thickness of the steel sheet, an average micro-Vickers hardness of the hard layer is 400HV or more and less than 800HV, an average micro-Vickers hardness of the inner layer is 350HV or more and is 50HV or more smaller than the average micro-Vickers hardness of the hard layer, and a screw dislocation density of the inner layer is 2.0 x 1013 m/m3 or more, each of the hard layer and the inner layer comprises the composition as claimed.  Examiner notes that due to dependency to Claim 1, Claim 3 is also allowable.
In regards to Applicant’s Arguments filed on 02/24/2022, Applicant argues that Becker does not teach the instant invention as claimed, as Becker teaches a C amount that is lower than that of the core layer as well as an Mn content that is also lower than that of the core layer, which is the opposite of the pending claims (Applicant’s Arguments, Pages 1-2).  Applicant further argues that since Becker teaches that the outer layer is a steel layer, which has a lower strength and carbon content, Becker does not teach the present invention as claimed (Page 2).
In regards to Applicant’s argument, Examiner notes that Applicant’s argument is persuasive and places the application in condition for allowance.  In particular, as argued by the Applicant, Becker teaches a multilayer flat steel product having a first and second steel alloy, wherein the higher strength steel alloy is utilized in the core layer (Claim 1, ¶25), wherein the outer layer’s Mn and C content is less than that of the core layer, which is the opposite of the claimed limitations of the instant steel sheet, wherein the Mn contents are higher in the outer layer.  Therefore, Applicant has met its burden in showing that the prior art product of Becker does not read on, nor is prima facie obvious over the claims as instantly presented. 
Therefore, Applicant’s arguments are persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2018-27827, in the same patent family as the instant invention, received a Decision to Grant a Patent on 10/02/2018 by the Japanese Patent Office, Korean Patent Application No. KR 2021-7003108 received a Written Decision on Registration on 01/04/2021 by the Korean Patent Office, and Chinese Patent Application CN 2018-80012348 received a Notification to Grant Patent Right for Invention on 03/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/Examiner, Art Unit 1784                                                                                                                                                                                                        
/Daniel J. Schleis/Primary Examiner, Art Unit 1784